Name: Council Regulation (EEC) No 4231/88 of 19 December 1988 opening and providing for the administration of a Community tariff quota for wine of fresh grapes originating in Yugoslavia (1989)
 Type: Regulation
 Subject Matter: political geography;  beverages and sugar
 Date Published: nan

 31 . 12 . 88 Official Journal of the European Communities No L 372 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 4231 /88 of 19 December 1988 opening and providing for the administration of a Community tariff quota for wine of fresh grapes originating in Yugoslavia ( 1989) to; whereas Article 22 (6 ) of the Cooperation Agreement lays down that for wine of fresh grapes in containers holding two litres or less falling within CN codes 2204 21 25 , ex 2204 21 29,2204 21 35 or ex 2204 21 39 , the fixed amount corresponding to the normal packaging costs referred to in Article 53 ( 1 ) of the said Regulation (EEC) No 822/87 is to be phased out within the limit of an annual volume of 29 000 hectolitres ; whereas the said free-at-frontier price is thereby reduced by a corresponding amount; whereas it is therefore necessary to set up a double notification procedure for the administration of the said volume; Whereas equal and continuous access to the quota should be ensured for all Community importers and the rates laid down for the quota should be applied consistently to all imports of the product in question into all the Member States until the quota is exhausted; whereas it is appropriate not to provide for allocation among Member States , without prejudice to the drawing, on the tariff quota , of such quantities as they may need, under conditions and according to a procedure to be determined; whereas this method of administration requires close cooperation between the Member States and the Commission and the latter must in particular be able to monitor the rate at which the tariff quota is used and inform the Member States accordingly; Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands and theGrand Duchy ofLuxembourg are united within and jointly represented by the Benelux Economic Union, any operation concerning the administration of the quota shares levied by that economic union may be carried out by any one of its members , THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas Article 22 of the Cooperation Agreement between the European Economic Community and the Socialist Federal Republic of Yugoslavia , as modified and supplemented by the Additional Protocol to that Agreement establishing new trade arrangements ( 1 ), provides for the opening of a Community tariff quota for imports into the Community of 545 000 hectolitres of wine of fresh grapes originating in Yugoslavia ; whereas the said products must be accompanied by a movement certificate; Whereas, within the limits of this tariff quota, customs duties are to be phased out over the same periods and at the same rates as provided for in Articles 75 and 268 of the Act of Accession of Spain and Portugal ; whereas the quota duties for 1989 are 55,6 % of the duties applicable ; whereas, however , Council Regulation (EEC). No 4150/ 87 of 21 December 1987 laying down arrangements for Spain's and Portugal's trade with Yugoslavia and amending Regulations (EEC) No 449 /86 and No 2573 / 87 (2 ) provides that Portugal is to postpone application of the preferential arrangements for the products in question until 31 December 1990; whereas this Regulation therefore does not apply to Portugal ; whereas the Community tariff quota in question should therefore be opened for 1989 ; Whereas the wines in question are subject to the free-at-frontier reference price ; whereas the said wines qualify for this tariff quota only if Article 54 of Council Regulation (EEC) No 822/ 87 of 16 March 1987 on the common organization of the market in wine ( 3 ), as last amended by Regulation (EEC) No 1442 / 88 (4 ), is adhered HAS ADOPTED THIS REGULATION: Article 1 1 . From 1 January to 31 December 1989 the customs duties applicable to imports into the Community excluding Portugal of the following products originating in Yugoslavia shall be suspended at the levels indicated below and within the limits of Community tariff quotas as shown below: (') OJ No L 389, 31 . 12. 1987 , p. 73 . (*) OJ No L 389, 31 . 12. 1987 , p. 1 . ( 3 ) OJ No L 84 , 27 . 3 . 1987, p. 1 . ( 4 ) OJ No L 132, 28 . 5 . 1988 , p. 3 . No L 372 / 2 31 . 12 . 88Official Journal of the European Communities Serial No CN code Description Quota volume (hi ) Rate of duty (ECU/ hl ) ( 1 ) ( 2 ) ( 3 ) (4 ) ( 5 ) Wine of fresh grapes , including fortified wines ; grape must other than that of heading No 2009 : l  Other wine ; grape must with fermentation prevented or arrested by the addition of alcohol : 09.1515   In containers holding 2 litres or less :    Other:     Of an actual alcoholic strength by volume not exceeding 13% vol :      Other: 2204 21 25 ex 2204 21 29 White (M       Other:  Other wines (')     Of an actual alcoholic strength by volume exceeding 13% vol but not exceeding 15% vol :      Other: l 8 2204 21 35 ex 2204 21 39 White ( 1 )       Other:  Other wines ( 1 )   Other :    Other:     Of an actual alcoholic strength by volume not exceeding 13% vol :      Other:  º 545 000 - 9,3 2204 29 25 ex 2204 29 29 White       Other:  Other wines     Of an actual alcoholic strength by volume exceeding 13% vol but not exceeding 15% vol :      Other: l 6 2204 29 35 ex 2204 29 39 White       Other:  Other wines 7,3 ( 1 ) The reference price for products falling within these CN codes is increased by a fixed amount corresponding to the normal packaging costs , which is being phased out at the rate laid down in Article 22 (6 ) of the Cooperation Agreement , for an annual volume of 29 000 hectolitres . Within the limits of this tariff quota the Kingdom of Spain shall apply duties calculated in accordance with the relevant provisions of Regulation (EEC) No 4150 / 87 . 2 . The wine in question shall be subject to the free-at-frontier reference price . It shall qualify for the tariff quota only if Article 54 of Regulation (EEC) No 822/ 87 is adhered to . 3 . Imports of these wines must be accompanied by a movement certificate . 4 . If consignments of the products referred to in the footnote to paragraph 1 are imported and the fixed amount corresponding to the normal packaging costs which is being phased out progressively in accordance with Article 22 (6 ) of the Agreement , the Member State concerned shall , by notifying the Commission , draw an amount corresponding to its requirements to the extent that the available balance of the said volume of 29 000 hectolitres so permits . Article 2 The tariff quota referred to in Article 1 shall be administered by the Commission, which may take any appropriate measure with a view to ensuring the efficient administration thereof. Article 3 If an importer presents in a Member State a declaration of entry into free circulation including a request for preferential benefit for a product covered by this Regulation , and if this declaration is accepted by the customs authorities , the Member State concerned shall draw, from the tariff quota , by means of notification to the Commission , a quantity corresponding to these needs . 31 . 12 . 88 Official Journal of the European Communities No L 372/ 3 The requests for drawing, with the indication of the date of acceptance of the said declaration , must be communicated to the Commission without delay . The drawings are granted by the Commission on the basis of the date of acceptance of the declaration of entry into free circulation by the customs authorities of the Member State concerned, to the extent that the available balance so permits . If a Member State does not use the quantities drawn, it shall return them as soon as possible to the tariff quota . If the quantities requested are greater than the available balance of the tariff quota , allocation shall be made on a pro rata basis with respect to the requests . Member States shall be informed by the Commission in accordance with the same procedures . 2 . Each Member State shall ensure that importers of the product concerned have free access to the quota for such times as the balance of the tariff quota so permits . 3 . Member States shall charge imports of the said product against their drawings as and when the goods are entered with the customs authorities under cover of declarations of entry into free circulation . 4 . The extent to which the quota has been used up shall be determined on the basis of the imports charged in accordance with paragraph 3 . Article 5 At the request of the Commission , Member States shall inform it of imports actually charged against the quota . Article 6 The Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with . Article 7 This Regulation shall enter into force on 1 January 1989 . Article 4 1 . Member States shall take all appropriate measures to ensure that their drawings pursuant to Article 3 enable imports to be charged without interruption against their accumulated shares of the Community quota . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 19 December 1988 . For the Council The President Th. PANGALOS